Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Status of Claims
This action is in reply to the response filed on 18th of May 2022.
Claims 1, 4, and 14 were amended.
Claim 15 was cancelled.
Claims 1-14 were allowable.

Information Disclosure Statement
The Information Disclosure Statement filed 06/14/2022 has been considered. Initialed copy of the Form 1449 is enclosed herewith.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards mobile device with a payment system. Only 103 rejection was pending on previous office action and applicant overcame the rejection with the amendments filed with this response. The examiner was convinced by applicant’s statement “Applicant amends independent claims 1, 4, and 14 to include the allowable features of claim 15 as follows: “based on the received touch input matching with the gesture information, change a state of the mobile device into an active state, execute a payment application corresponding to the received touch input and display an execution screen of the payment application without displaying a main screen on the touch screen, wherein the execution screen of the payment application includes information on a card for making a payment” Therefore, closest arts recited in the rejection was not sufficient to teach the current invention. Accordingly, prior rejection under 35 USC 103 is hereby withdrawn. However, the amendment made the claims mirror similar to previous allowed patent number 10,817,871. Therefore, Terminal Disclaimer was requested by examiner and applicant agreed and filed the Terminal Disclaimer on July 7, 2022.
	Also, closest NPL on record did not teach each and every elements of the claims. In summary, claims 1-14 are also deemed to be allowable over the prior arts of record.
	For these reasons claims 1, 4, and 14 are deemed to be allowable, and claims 2-3 and 5-13 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.



















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHANG/Primary Examiner, Art Unit 3696
07/14/2022